PER CURIAM.
Petitioner James A. Bonfiglio, an attorney, seeks issuance of a writ of certiorari quashing a trial court order granting his former client’s motion for return of documents, notwithstanding petitioner’s retaining lien against the client file and documents in his possession. We grant the petition and quash the trial court order requiring return of the documents, and the order denying rehearing therefrom. Smith v. Patton, 562 So.2d 859 (Fla. 1st DCA 1990); Dowda and Fields, P.A. v. Cobb, 452 So.2d 1140 (Fla. 5th DCA 1984).
In doing so, we acknowledge that the underlying lawsuit from which the attorney’s retaining lien arose has been settled. However, petitioner’s lien remains to be resolved. Thus the controversy is not moot. Hutchins v. Hutchins, 522 So.2d 547 (Fla. 4th DCA 1988).
GLICKSTEIN, J., and WALDEN, JAMES H., (Retired), Associate Judge, concur.
GUNTHER, J., dissents without opinion.